Name: 81/120/Euratom, EEC: Council Decision of 3 March 1981 appointing additional members of the Economic and Social Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-03-12

 Avis juridique important|31981D012081/120/Euratom, EEC: Council Decision of 3 March 1981 appointing additional members of the Economic and Social Committee Official Journal L 067 , 12/03/1981 P. 0027 - 0028*****COUNCIL DECISION of 3 March 1981 appointing additional members of the Economic and Social Committee (81/120/Euratom, EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 193 to 195 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 165 to 167 thereof, Having regard to the Convention on certain institutions common to the European Communities, and in particular Article 5 thereof, Having regard to the Treaty concerning the accession of the Hellenic Republic to the European Economic Community and to the European Atomic Energy Community, signed on 28 May 1979, together with the Council Decision of 24 May 1979 on the accession of the Hellenic Republic to the European Coal and Steel Community, and in particular Articles 17 and 136 of the Act annexed to them, Having regard to the list of candidates submitted by the Government of the Hellenic Republic to the Council, Having obtained the opinion of the Commission, Whereas the term of office of the members of the Economic and Social Committee in office at the time of the accession of the Hellenic Republic expires on 18 September 1982, HAS DECIDED AS FOLLOWS: Sole Article The persons named in the alphabetical list annexed to this Decision are hereby appointed members of the Economic and Social Committee for the period from the date of this Decision until 18 September 1982. Done at Brussels, 3 March 1981. For the Council The President G. M. V. van AARDENNE ANNEX Alphabetical list of the Greek additional members of the Economic and Social Committee 1.2 // M. Andreas Blamoutsis // - MÃ ©los toy DioikitikoÃ ½ SymvoylÃ ­oy toy EmporikoÃ ½ SyllÃ ³goy AthinÃ ³n (Association of Traders of Athens) // Mlle Anne Bredimas // - EidikÃ ­ SÃ ½mvoylos tis EnÃ ³seos EllÃ ­non EfoplistÃ ³n (Union of Greek Shipowners) // M. Ilias Chronopoulos // - PrÃ ³edros tis PanellinÃ ­oy SynomospondÃ ­as EnÃ ³seon GeorgikÃ ³n SynetairismÃ ³n (PASEGES) (Panhellenic Confederation of the Unions of Agricultural Coopera- tives) // M. Georges Dassis // - SynergÃ ¡tis tis GenikÃ ­s SynomospondÃ ­as ErgatÃ ³n EllÃ ¡dos (GSEE) (General Labour Confederation of Greece) // M. Ioannis Douros // - PrÃ ³edros toy GenikoÃ ½ SymvoylÃ ­oy tis AnotÃ ¡tis DioikoÃ ½sis EpitropÃ ­s DimosÃ ­on YpallÃ ­lon (ADEDY) (Federation of public officials (ADEDY)) // M. Theodossios Georgiou // - DikigÃ ³ros, GenikÃ ³s GrammatÃ ©fs toy SymvoylÃ ­oy KoinonikÃ ­s, kai OikonomikÃ ­s PolitikÃ ­s (SKOP) (Social and Economic Policy Council (SKOP)) // M. Christos Karakitsos // - GenikÃ ³s GrammatÃ ©fs tis GenikÃ ­s SynomospondÃ ­as ErgatÃ ³n EllÃ ¡dos (GSEE) (General Labour Confederation of Greece) // M. Filotas Kazazis // - AntiprÃ ³edros toy SyndÃ ©smoy EllinikÃ ³n ViomichaniÃ ³n (Association of Greek Industries) // M. Nicolaos Kolymbas // - GenikÃ ³s GrammatÃ ©fs toy DioikitikoÃ ½ SymvoylÃ ­oy tis PanellinÃ ­oy SynomospondÃ ­as EnÃ ³seon GeorgikÃ ³n SynetairismÃ ³n (PASEGES) (Panhellenic Confederation of Unions of Agriculture Cooperatives) // M. Pavlos Papadopoulos // - ViotÃ ©chnis, AntiprÃ ³edros toy ViotechnikoÃ ½ EpimelitirÃ ­oy AthinÃ ³n (Athens Chamber of Craft Trades) // M. Rizos Rizos // - PrÃ ³edros tis OmospondÃ ­as EpangelmatiÃ ³n kai ViotechnÃ ³n AthinÃ ³n (Athens Federation of Trades and Craft) // M. Emmanuel Saitis // - GenikÃ ³s GrammatÃ ©fs tis PanellinÃ ­oy NaftikÃ ­s OmospondÃ ­as (Panhellenic Seafarers Federation)